PER CURIAM.
In this consolidated appeal, Boston Investors Group, Inc. (“Boston”) appeals from two Orders entered in two separate foreclosure actions on the same subject property. We reverse both Orders and remand with the following instructions.
As to lower case no. 96-9739, Boston appeals the Summary Final Judgment of Foreclosure which held that Galloway Professional Center’s (“Condo. Association”) lien was superior to Boston’s first mortgage. We reverse the lower court’s finding that Boston’s first mortgage is junior to Condo. Association’s hen. Based upon the record, as -well as from the concession of the Condo. Association before this Court on appeal, we find that Boston’s lien is superior to that of the Condo. Association.
As to lower case no. 98-13847, Boston appeals from an Order denying Boston’s Emergency Motion to Intervene as an Indispensable Party. We reverse the Order denying Boston the right to intervene and remand the matter back to the trial court for a determination of Boston’s right or entitlement to the monies paid to Condo. Association pursuant to said Order.
Accordingly, these cases are remanded to the trial court for such further proceedings as may be appropriate and as are consistent with this opinion.
Reversed and remanded.